 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY FERRANTINO,                              No. 2:18-cv-2338 KJM DB PS
12                       Plaintiff,
13           v.                                        ORDER DIRECTING CLERK
                                                       TO SEND MATERIALS FOR SERVICE
14    WORLD PRIVATE SECURITY, INC;                     AND REQUIRING SERVICE BY
      WALMART STORES, INC.,                            UNITED STATES MARSHAL
15

16                       Defendants.
17

18          Plaintiff Anthony Ferrantino is proceeding in this action pro se. This matter was referred

19   to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On

20   October 26, 2018, the undersigned granted plaintiff’s motion to proceed in forma pauperis and

21   dismissed plaintiff’s complaint with leave to amend. (ECF No. 3.) On November 19, 2018,

22   plaintiff filed an amended complaint. (ECF No. 4.) Therein, plaintiff complains about age

23   related discrimination and retaliation during plaintiff’s employment with the defendants.

24          The court is required to screen complaints brought by parties proceeding in forma

25   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

26   2000) (en banc). Review of plaintiff’s amended complaint finds that it appears to state claims for

27   violation of the Age Discrimination in Employment Act and Title VII of the Civil Rights Act of

28   1964 against the defendants.
                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The Clerk of the Court is directed to issue process and to send plaintiff an instruction

 3   sheet for service of process by the United States Marshal, two USM-285 forms, a summons form,

 4   and an endorsed copy of plaintiff’s amended complaint filed November 19, 2018. (ECF No. 4.)

 5           2. Within thirty (30) days after this order is served, plaintiff shall submit to the United

 6   States Marshal two properly completed USM-285 forms, two properly completed summons

 7   forms, and the number of copies of the endorsed amended complaint and of this order required by

 8   the United States Marshal; the required documents shall be submitted directly to the United States

 9   Marshal either by personal delivery or by mail to: United States Marshals Service, 501 I Street,

10   Suite 5600, Sacramento, CA 95814 (tel. 916-930-2030).

11           3. Within ten (10) days after submitting the required materials to the United States

12   Marshals Service, plaintiff shall file with this court a declaration stating the date on which

13   plaintiff submitted the required documents to the United States Marshal. Failure to file the

14   declaration in a timely manner may result in an order imposing appropriate sanctions.

15           4. Within thirty (30) days after receiving the necessary materials from plaintiff, the

16   United States Marshal is directed to serve process on defendant World Private Security, Inc., and

17   defendant Wal-Mart Stores, Inc., without prepayment of costs.

18           5. The Clerk of the Court is directed to serve a copy of this order on the United States

19   Marshal.

20   Dated: May 21, 2019
21

22

23

24

25
     DLB:6
26   DB/orders/orders.pro se/ferrantino2338.serve.ord

27

28
                                                         2
